Citation Nr: 0927976	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a testicular condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in San Juan, Puerto Rico, which denied a petition to 
reopen a claim of service connection for a testicle 
condition.  The Board remanded this case in September 2008.  
It returns now for appellate consideration.  

For the reasons set forth in the September 2008 remand, the 
Board has recharacterized the issue on appeal as a de novo 
claim as opposed to a petition to reopen.

The Veteran testified at a July 2005 hearing before a 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims file.  


FINDING OF FACT

The preponderance of the evidence does not establish that a 
testicular condition had its onset or increased in severity 
during service, or is otherwise related to the Veteran's 
active military service.


CONCLUSION OF LAW

A testicular condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2008); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in January 2005 and October 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  In addition, 
March 2006 and October 2008 letters provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

Subsequent to the issuance of the October 2008 letter, the 
Veteran's claim was readjudicated in a May 2009 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in March 2009 to 
obtain an opinion as to whether his testicular condition can 
be directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination.  Moreover, the 
report itself is supported by objective and clinical 
findings.  The Board, therefore, concludes that the March 
2009 examination report is adequate upon which to base a 
decision in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has a testicle condition as a result 
of active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of 
soundness, however, attaches only where there has been an 
induction medical examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition for 
disorders not noted on the entrance examination report, VA 
must show by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
38 C.F.R. § 3.306.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that the Veteran 
currently has a testicular condition.  VA treatment records 
reflect that the Veteran has been diagnosed with a left 
varicocele.  This diagnosis was confirmed at his March 2009 
VA examination.  Accordingly, the Board finds that there is 
medical evidence of a current disability, thereby satisfying 
the first element of service connection.  

The inquiry that follows is whether there is evidence of an 
inservice incurrence or aggravation of a disease or injury.  
The Veteran argues that his testicular condition did not 
exist prior to service, but rather that it had its onset in 
service.  See DRO hearing transcript, July 2005.  However, a 
review of the Veteran's service treatment records reveals 
that he was found to have an asymptomatic left varicocele at 
his October 1972 induction examination.  In this regard, the 
Veteran's disability was clearly noted upon entry into 
service.  Thus, the presumption of sound condition does not 
apply.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Service treatment records show that the Veteran was treated 
for complaints of right testicle pain in February 1974.  The 
Veteran reported experiencing pain intermittently over the 
last few months, which was progressively getting worse.  He 
was referred to Hohenfels Dispensary to be evaluated for a 
possible hernia or epididymitis.  On physical examination, it 
was noted that there were no specific findings and that 
epididymitis was doubtful.  There was no mention of the 
Veteran's left varicocele.  At the September 1974 separation 
examination, the Veteran was noted as having left side 
hydrocele.  

As previously noted, the Veteran was afforded a VA 
examination in March 2009 to assess the current nature and 
etiology of his testicular condition.  After a physical 
examination and clinical tests, the Veteran was found to have 
left varicocele/ hydrocele formation and no intratesticular 
lesions.  The examiner noted that the Veteran had a left 
varicocele that was presently asymptomatic.  The examiner 
also gave the opinion that the left varicocele was not caused 
by or a result of military service.  He explained that a left 
varicocele was found at the October 1972 induction 
examination, thus the Veteran had a left varicocele prior to 
entering service.  

Taking into account all of the relevant evidence of record, 
the Board concludes that the Veteran's preexisting left 
varicocele was not aggravated by service.  There is no 
evidence of any complaints or treatment of this condition in 
service.  Although service treatment records show one 
occasion on which the Veteran complained of right testicle 
pain, there is no mention of the left varicocele or any 
indication that the pain on the right side was related to the 
preexisting condition on the left.  Furthermore, the March 
2009 VA examination essentially rules out a relationship 
between the Veteran's current testicular condition and 
anything of service origin.  In short, there is nothing in 
the records to show that the Veteran's left varicocele 
increased in severity during service.  As the evidence fails 
to demonstrate that the Veteran's preexisting condition 
increased in severity during service, aggravation cannot be 
conceded.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

To the extent that the Veteran complained of right testicular 
pain in service, the Board notes that such pain appeared to 
represent an acute and transitory condition that resolved 
prior to discharge.  There is no indication in the post-
service medical records that the Veteran has complained of 
right testicular pain since service.  The only testicular 
condition that the Veteran is shown to have currently is a 
left varicocele which, as discussed above, preexisted service 
and did not increase in severity during service.  The Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Without 
medical evidence of current right testicular condition, 
service connection for a testicular condition based on 
inservice incurrence (as opposed to aggravation) must be 
denied.  See Hickson, supra.

The Board is mindful of the Veteran's statements regarding 
the etiology of his testicular condition.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to state that he 
first received treatment for his testicular condition in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the etiology or increase in severity of 
his current disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994).  Therefore, he cannot provide a 
competent opinion regarding the cause of his current 
testicular condition.

In light of the foregoing, the Board concludes that service 
connection for a testicular condition is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Entitlement to service connection for a testicular condition 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


